Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered June 1, 1987, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that the trial court failed to properly charge the jury on the prosecution’s burden of proving the defendant’s guilt beyond a reasonable doubt. However, the defendant’s claim is unpreserved for appellate review because *965the defendant did not object to the court’s charge as given (see, CPL 470.05 [2]; see also, People v Jones, 173 AD2d 487). In any event, the jury was properly instructed as to the correct principles to be applied in reaching its verdict (see, People v Coleman, 70 NY2d 817, 819).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Mangano, P. J., Rosenblatt, Joy and Florio, JJ., concur.